Title: To George Washington from Jonas Phillips, 7 September 1787
From: Phillips, Jonas
To: Washington, George



Sirs
Philadelphia 24th Ellul 5547 or Sepr 7th 1787

With leave and Submission I address my Self To those in whome there is wisdom understanding and knowledge. they are the honorable personages appointed and Made overseers of a part of the terrestrial globe of the Earth, Namely the 13 united states of america in Convention Assembled, the Lord preserve them amen.
I the subscriber being one of the people called Jews of the City of Philadelphia, a people scattered and despersed among all nations do behold with Concern that among the laws in the Constitution of Pennsylvania their is a Clause Sect 10 to viz.—I do belive in one God the Creator and governour of the universe the Rewarder of the good and the punisher of the wicked—and I do acknowledge the scriptures of the old and New testement to be given by devine inspiration—To Swear and belive that the new testement was given by devine inspiration is absolutly against the Religious principle of a Jew and is against his conscience to take any such oath. By the above law a Jew is deprived of holding any public office or place of Government which is a Contradectory to the bill of Right Sect. 2 viz.—
That all men have a natural and inalienable Right To worship almighty God according to the dictates of their own Conscience and understanding, and that no man aught or of Right can be compelled to attend any Religious Worship or Erect or support any place of worship or Maintain any minister contrary to or against his own free will and Consent nor can any man who acknowledges the being of a God be Justly deprived or abridged of any Civil Right as a Citizen on account of his Religious Sentiments or peculiar mode of Religious Worship and that no authority can or aught to be vested in or assumed by any power what Ever that shall in any Case interfere or in any manner Controul the Right of Conscince in the free Exercise of Religious Worship.
It is well Known among all the Citizens of the 13 united states

that the Jews have been true and faithfull whigs; and during the late contest with England they have been foremost in aiding and assisting the states with their lifes and fortunes, they have supported the cause, have bravely fought and bleed for Liberty which they can not Enjoy.
Therefore if the honourable Convention shall in their Wisdom think fit and alter the said oath and leave out the words to viz.—and I do acknowledge the scriptures of the new testement to be given by devine inspiration, then the Israelites will think themself happy to live under a government where all Religious societys are on an Eaquel footing. I solecet this favour for my Self my Children and posterity and for the benefit of all the Israelites through the 13 united States of america.
My prayer is unto the Lord—May the people of this states Rise up as a great and young lion, May they prevail against their Enemies, May the degrees of honour of his Exceellency the president of the Convention George Washington, be ⟨Extolled⟩ and Raise up, May Everyone speak of his glorious Exploits—May God prolong his days among us in this land of Liberty—May he lead the armies against his Enemys as he has done hereuntofore, May God Extend peace unto the united States—May they get up to the highest Prosperitys—May God Extend peace to them and their Seed after them so long as the Sun and moon Endureth—and May the almighty God of our father Abraham Isaac and Jacob endue this Noble Assembly with wisdom Judgement and unamity in their Councills, and may they have the Satisfaction to see that their present toil and labour for the wellfair of the united States may be approved of Through all the world and perticular by the united States of america, is the ardent prayer of Sires Your Most devoted obed. Servant

Jonas Phillips

